DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the non-provisional application filed on 06/24/2020.  Claims 1-17 are pending.  Claim 1 is independent.
Claim Objections
Claim 4 is objected to because of the following informalities:  
a) In line 2 of claim 4, the limitation “said device” appears to mean “said anastomotic connector.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the second venous end" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of examination, the examiner interprets the limitation to be “the proximal venous end.”
Claim 2 recites the limitation "the first end thereof" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner interprets the limitation to be “said distal arterial end.”
Claim 11 recites the limitation "sole arterial connector" in line 2 of the claim.  It is unclear what it means by sole “arterial connector.”  For the purpose of examination, the examiner interprets the limitation to be “said arterial connector.”
Claim 9 recites the limitation "said device" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "said device" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112 issue(s) stated above.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogarty et al. (US Pub. No.: 6,110,198).
Regarding claims 1-8 and 11-13, Fogarty discloses a device (combination of 66 and 64 shown in Fig. 3 with frame and barbs as shown in Figs. 1 and 3B; the device is fully capable to serve as an anastomotic connector; module 62 is considered as another device or an extension to the device) solely comprising: an arterial connector (module if applicant insists that claim 1 was correctly written and the claimed invention was directed to “an outer diameter of said distal arterial end is larger than an outer diameter of said proximal arterial end,” then the device would include 62, 64, and 66 with module 62 serving as the arterial connector and the combination of modules 66 and 64 serving as the venous connector); and a venous connector (module 66, Fig. 3; module 66 is fully capable to serve as a venue connector by placing the distal/large end in a vein) having a distal venous end (70, Fig. 3) co-axially implantable into a venous passageway (the end 70 is fully capable to co-axially implanted into a venous passageway because the device is flexible/bendable) and a proximal venous end (the end of 66 near 76, Fig. 3), wherein an outer diameter of the distal venous end is larger than an outer diameter of the proximal venous end (Fig. 3), wherein the outer diameter of the proximal venous end is smaller than the inner diameter of the proximal arterial end (Fig. 3), and further wherein the inner diameter of the proximal arterial end is sized to directly receive the proximal venous end in an interference fit without the need for a graft material therebetween (Fig. 3); wherein said venous connector and said arterial connector include an anchoring device (barb(s) 83 at the first/distal arterial end of the, Fig. 3B) that 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty et al. (US Pub. No.: 6,110,198) as applied to claim 5 above, and further in view of Donadio et al. (US Pub. No.: 2015/0134051).

Donadio teaches, in the same field of endeavor (vascular device), a vascular device comprising a fluid impermeable material covering a frame (Para. [0046] and Fig. 3B); wherein the fluid impermeable material is deposited onto the device by electrospinning or extrusion as a known alternative to have the fluid impermeable material woven and coated onto the frame of the device (see claims 11 and 13-15 of Donadio).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the fluid impermeable material to be coated to the connectors by depositing the fluid impermeable material onto the device by electrospinning or extrusion as taught by Donadio since Donadio teaches that electrospinning or extrusion is recognized as a useful technique for forming the fluid impermeable material on a frame of a vascular device.
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty et al. (US Pub. No.: 6,110,198).
Regarding claim 14, Fogarty discloses all the limitations of claim 1 as taught above and further discloses that the diameter of the device ranges from about 4 mm to 45mm with similar outer and inner diameters (Col. 9, lines 25-29 and Figs. 1, 8C, and 14B).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Fogarty to include an outer diameter of the distal end of the arterial connector to be from 3-5mm, since it has 
Regarding claim 15, Fogarty discloses all the limitations of claim 1 as taught above and further discloses that the diameter of the device ranges from about 4 mm to 45mm with similar outer and inner diameters (Col. 9, lines 25-29 and Figs. 1, 8C, and 14B).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Fogarty to include an inner diameter of the proximal end of the arterial connector to be about 7mm, since it has been held that where general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Regarding claim 16, Fogarty discloses all the limitations of claim 1 as taught above and further discloses that the length of the device is in the range of 2 cm to 50 cm (Col. 9, lines 25-29).   Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the length of the arterial connector and the venous connector of Fogarty to be from 4 cm to 8 cm, since it has been held that where general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Regarding claim 17, Fogarty discloses all the limitations of claim 1 as taught above and further discloses that the diameter of the device ranges from about 4 mm to 45mm with similar outer and inner diameters (Col. 9, lines 25-29 and Figs. 1, 8C, and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20010044631 A1	Akin, Jodi et al. discloses an anastomosis device for connecting two vessels side-by-side.
US 20010053929 A1	VONESH, MICHAEL J. et al. discloses a vascular device for directing blood flow from one vessel to another.
US 20020029079 A1	Kim, Steven et al. discloses an anastomosis device comprising a frame and a graft covering the frame for connecting two vessels side-by-side.
US 20050182484 A1	Patel, Umesh H. discloses an anastomosis device for connecting two vessels side-by-side.
US 20050228484 A1	Stephens, W. Patrick et al. discloses a modular vascular device with flared ends
US 20060004393 A1	Amarant; Paul D. discloses an anastomosis device comprising two parts that are configured to connect to each other in an end-to-end configuration.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771